Name: COUNCIL REGULATION (EC) No 712/95 of 27 March 1995 amending Regulation (EC) No 1799/94 on special arrangements for imports of maize and sorghum into Spain for 1994
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product;  trade;  EU finance
 Date Published: nan

 1 . 4. 95 EN Official Journal of the European Communities No L 73/ 15 COUNCIL REGULATION (EC) No 712/95 of 27 March 1995 amending Regulation (EC) No 1799/94 on special arrangements for imports of maize and sorghum into Spain for 1994 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1799/94 shall be amended as follows : 1 . in the title and in Article 2 (1 ), the reference to 'year 1994' shall be replaced by the following 'period from 1 January 1995 to 30 June 1995'; 2. Article 1 shall be replaced by the following : 'Article 1 For the period from 1 January to 30 June 1995 imports from third countries, for free circulation in Spain, of a maximum quantity of 1 000 000 tonnes of maize and 0,15 million tonnes of sorghum shall be effected as provided for in the following Articles.' THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to the Agreement between the Euro ­ pean Economic Community and the United States of America for the conclusion of negotiations under Article XXIV.6 of the General Agreement on Tariffs and Trade (GATT) (') which was supplemented by an Exchange of Letters (2) extending that Agreement until 31 December 1991 , the Community agreed to take certain measures ; Whereas the Community applied such measures in 1994 under Council Regulation (EC) No 532/94 of 7 March 1994 extending the measures taken under the Agreement between the European Economic Community and the United States of America for the conclusion of negotia ­ tions under GATT Article XXIV.6 (3) ; whereas, in 1995, such measures will be applied until 30 June 1995 under Council Regulation (EC) No 3231 /94 of 22 December 1994 concerning certain measures resulting from the conclusion of negotiations under Article XXIV.6 and other measures necessary for simplification purposes (4) ; whereas the rules relating to imports covered by Regula ­ tion (EC) No 532/94 are set out in Regulation (EC) No 1 799/94 (*); whereas Regulation (EC) No 1799/94 should therefore be extended until 30 June 1995, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1995. For the Council The President J. PUECH (&gt;) OJ No L 98 , 10. 4. 1987, p. 1 . (2) OJ No L 17, 23. 1 . 1991 , p. 17. (3) OJ No L 68 , 11 . 3 . 1994, p. 1 . (4) OJ No L 338 , 28 . 12. 1994, p . 1 . 0 OJ No L 189, 23. 7. 1994, p. 17.